Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8 No. 333- ) pertaining to the 2017 Employee Stock Purchase Plan and 2010 Stock Incentive Plan of Bassett Furniture Industries, Incorporated of our reports dated January 19, 2017, with respect to the consolidated financial statements and schedule of Bassett Furniture Industries, Incorporated and Subsidiaries and the effectiveness of internal control over financial reporting of Bassett Furniture Industries, Incorporated and Subsidiaries included in its Annual Report (Form 10-K) for the year ended November 26, 2016, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Richmond, Virginia March 31, 2017
